TABLE OF CONTENTS

Exhibit 10(v)
 
BB&T CORPORATION
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION AND STOCK OPTION PLAN
 
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BB&T CORPORATION
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION AND STOCK OPTION PLAN
 
TABLE OF CONTENTS
 

           
Page No.

--------------------------------------------------------------------------------

Section 1.      
  
Establishment and Purpose
    
5
1.1    
  
Establishment of Plan
    
5
1.2    
  
Purpose of Plan
    
5
1.3    
  
Federal Income Tax Considerations
    
6
Section 2.      
  
Definitions and Construction
    
6
2.1    
  
Accrued Benefit
    
6
2.2    
  
Adjustment Date
    
7
2.3    
  
Affiliate
    
7
2.4    
  
Average Market Value
    
7
2.5    
  
BB&T
    
7
2.6    
  
BB&T Common Stock
    
7
2.7    
  
Beneficiary
    
7
2.8    
  
Board
    
7
2.9    
  
Code
    
7
2.10  
  
Committee
    
8
2.11  
  
Company
    
8
2.12  
  
Crediting Rate
    
8
2.13  
  
Deferral Election Form
    
8
2.14  
  
Deferred Compensation Account
    
8
2.15  
  
Deferred Compensation Credits
    
8
2.16  
  
Effective Date
    
8
2.17  
  
Entry Date
    
8
2.18  
  
Investment Fund
    
9
2.19  
  
Investment Fund Credit
    
9
2.20  
  
Meeting Fees
    
9
2.21  
  
Non-Employee Director
    
9
2.22  
  
Non-Employee BB&T Director
    
9
2.23  
  
Option
    
10
2.24  
  
Option Participant
    
10
2.25  
  
Option Price
    
10
2.26  
  
Participant
    
10
2.27  
  
Plan
    
10
2.28  
  
Retainer Fee
    
10
2.29  
  
Service
    
10
2.30  
  
Stock Option Subplan
    
11
Section 3.      
  
Deferred Compensation
    
11
3.1    
  
Election to Participate
    
11
3.2    
  
Vesting
    
11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.3    
  
Payment of Deferred Compensation
  
11
3.4    
  
Unforeseeable Emergency Payments
  
14
3.5    
  
Deemed Investment in Investment Funds
  
15
3.6    
  
Adjustment of Fixed Rate Account
  
16
3.7    
  
Adjustment of Investment Fund Accounts
  
17
3.8    
  
Rules
  
17
Section 4.      
  
Stock Options
  
17
4.1    
  
Eligibility
  
17
4.2    
  
Shares Subject to the Stock Option Subplan
  
18
4.3    
  
Option Agreements
  
18
4.4    
  
Terms of the Options
  
19
4.5    
  
Option Exercise Price and Term
  
20
4.6    
  
Exercise of Options
  
21
4.7    
  
Transferability of Options
  
21
4.8    
  
Capital Adjustments Effecting Stock
  
22
4.9    
  
Effective Date, Term, and Approval
  
22
Section 5.      
  
Administration by Committee
  
23
5.1    
  
Membership of Committee
  
23
5.2    
  
Committee Officers; Subcommittee
  
23
5.3    
  
Committee Meetings
  
23
5.4    
  
Transaction of Business
  
24
5.5    
  
Committee Records
  
24
5.6    
  
Establishment of Rules
  
24
5.7    
  
Conflicts of Interest
  
24
5.8    
  
Correction of Errors
  
24
5.9    
  
Authority to Interpret Plan
  
25
5.10  
  
Third Party Advisors
  
25
5.11  
  
Compensation of Members
  
25
5.12  
  
Committee Expenses
  
26
5.13  
  
Indemnification of Committee
  
26
Section 6.      
  
Funding
  
26
Section 7.      
  
Allocation of Responsibilities
  
27
7.1    
  
Board
  
27
7.2    
  
Committee
  
27
7.3    
  
Plan Administrator
  
28
Section 8.      
  
Benefits Not Assignable; Facility of Payments
  
28
8.1    
  
Benefits Not Assignable
  
28
8.2    
  
Payments to Minors and Others
  
28
Section 9.      
  
Beneficiary
  
29
Section 10.    
  
Amendment and Termination of Plan
  
29



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.    
  
Communication to Participants
  
30
Section 12.    
  
Claims Procedure
  
31
12.1  
  
Filing of a Claim for Benefits
  
31
12.2  
  
Notification to Claimant of Decision
  
31
12.3  
  
Procedure for Review
  
32
12.4  
  
Decision on Review
  
32
12.5  
  
Action by Authorized Representative of Claimant
  
32
Section 13.    
  
Parties to the Plan
  
33
13.1  
  
Single Plan
  
33
13.2  
  
Service; Allocation of Costs
  
33
13.3  
  
Committee
  
33
13.4  
  
Authority to Amend and Terminate
  
33
Section 14.    
  
Miscellaneous Provisions
  
33
14.1  
  
Notices
  
33
14.2  
  
Lost Distributees
  
34
14.3  
  
Reliance on Data
  
34
14.4  
  
Receipt and Release for Payments
  
34
14.5  
  
Headings
  
34
14.6  
  
Construction
  
34
14.7  
  
Nonavailability of Company
  
35
14.8  
  
Severability
  
35
14.9  
  
Merger and Consolidation
  
35
14.10
  
Withholding Taxes
  
35
EXHIBIT A:
  
CREDITING RATE AS OF NOVEMBER 1, 2001
  
A-1
EXHIBIT B:
  
INVESTMENT FUNDS AS OF NOVEMBER 1, 2001
  
B-1
EXHIBIT C:
  
OPTION PARTICIPANTS IN THE PLAN AS OF NOVEMBER 1, 2001
  
C-1
EXHIBIT D:
  
PARTICIPANTS IN THE PLAN AS OF NOVEMBER 1, 2001
  
D-1
EXHIBIT E:
  
DETERMINATION OF INVESTMENT FUND CREDITS AS OF NOVEMBER 1, 2001
  
E-1
EXHIBIT F:
  
EMPLOYER-PARTIES AS OF NOVEMBER 1, 2001
  
F-1



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BB&T CORPORATION
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION AND STOCK OPTION PLAN
 
Section 1.     Establishment and Purpose:
 
1.1   Establishment of Plan:    Effective as of January 1, 1997, BB&T
Corporation (“BB&T”) (formerly, Southern National Corporation) adopted the
“Southern National Corporation Non-Employee Directors’ Deferred Compensation and
Stock Option Plan” (the “Prior Plan”). As of May 16, 1997, the name of the Prior
Plan was changed to the “BB&T Corporation Non-Employee Directors’ Deferred
Compensation and Stock Option Plan.” The Prior Plan is hereby amended and
restated, effective as of November 1, 2001, and shall be known as the BB&T
CORPORATION NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION AND STOCK OPTION PLAN
(the “Plan”). All benefits from this Plan shall be payable solely from the
general assets of BB&T and participating Affiliates.
 
1.2   Purpose of Plan:    The purpose of the Plan is to promote the interests of
BB&T and its Affiliates by affording an incentive to Non-Employee Directors to
remain in Service with BB&T and its Affiliates and to use their best efforts on
behalf of BB&T and its Affiliates. The Plan accomplishes this purpose by
providing Non-Employee Directors the opportunity to defer receipt of all or any
part of their Board compensation received as a Non-Employee Director to a future
date pursuant to Section 3 of the Plan. In addition, the Plan provides
Non-Employee BB&T Directors the opportunity to acquire or increase their
proprietary interest in BB&T through the granting of Options to purchase BB&T
Common Stock pursuant to the Stock Option Subplan. Such Options are not intended
to qualify as incentive stock options within the meaning of Section 422 of the
Code.



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
1.3   Federal Income Tax Considerations:    Consistent with the purpose of the
Plan as recited herein, there are certain federal income tax considerations that
will result by the election to defer compensation or to receive Options under
the Plan in lieu of Board compensation otherwise receivable by Participants.
 
1.3.1  Election to receive deferred compensation:    Under current Treasury
Regulations, the election by a Participant to defer cash compensation under the
Plan will not result in the receipt of taxable income by such Participant or the
allowance of a deduction by BB&T for federal income tax purposes. A Participant
who defers compensation under the Plan will realize ordinary income, however, at
the time such compensation is actually received by such Participant. To the
extent that any Participant realizes such ordinary income, BB&T will be entitled
to a corresponding deduction for federal income tax purposes.
 
1.3.2  Election to receive Options:    Undercurrent Treasury Regulations,
neither the election to receive Options in lieu of cash compensation nor the
actual grant of Options will result in the receipt of taxable income by an
Option Participant or the allowance of a deduction by BB&T for federal income
tax purposes. However, Option Participants who receive Options in lieu of cash
compensation will realize ordinary income at the time of exercise of any Option
in an amount measured by the excess of the market value of the shares subject to
the Options on the date of exercise over the Option Price. To the extent that
any Option Participant realizes such ordinary income, BB&T will be entitled to a
corresponding deduction for federal income tax purposes.
 
Section 2.     Definitions and Construction:
 
Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other. Whenever used in this Plan, including Section 1 and
this Section 2, the following capitalized terms shall have the meaning set forth
below (unless otherwise indicated by the context).
 
2.1  “ Accrued Benefit” means with respect to each Participant the balance
credited to his Deferred Compensation Account as of the applicable Adjustment
Date following adjustment thereof as provided in Sections 3.6 and 3.7.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.2  “ Adjustment Date” means each day securities are traded on the New York
Stock Exchange, except regularly scheduled holidays of Branch Banking and Trust
Company, a North Carolina corporation with its principal office at
Winston-Salem, North Carolina.
 
2.3  “ Affiliate” means any corporation which, with BB&T, is a member of a
controlled group of employers as defined in Section 414(b) of the Code.
 
2.4  “ Average Market Value” means the average of the closing prices of BB&T
Common Stock as reported by the New York Stock Exchange for the period of 30
consecutive full trading days of BB&T Common Stock prior to the actual date of
grant.
 
2.5  “ BB&T” means BB&T Corporation, a North Carolina corporation with its
principal office in Winston-Salem, North Carolina, or any successor thereto by
merger, consolidation or otherwise.
 
2.6  “ BB&T Common Stock” means BB&T’s $5 par value common stock.
 
2.7  “ Beneficiary” means the person, persons or entity designated or determined
pursuant to the provisions of Section 9 of the Plan (i) to receive the balance
of a Participant’s Deferred Compensation Account, if any, after his death, and
(ii) to succeed to an Option Participant’s right to exercise any Option, if any,
by reason of such Option Participant’s death.
 
2.8  “ Board” means the Board of Directors of BB&T. For purposes of Section
2.20, Board shall also include the Board of Directors of each participating
Affiliate.
 
2.9  “ Code” means the Internal Revenue Code of 1986, as amended, or as it may
be amended from time to time.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.10  “ Committee” means the Administrative Committee provided for in Section 5.
 
2.11  “ Company” means BB&T and participating Affiliates. See Section 13 for
special provisions concerning participating Affiliates.
 
2.12  “ Crediting Rate” means the rate in effect as of the first day of each
Plan Year and utilized throughout the entire Plan Year in crediting interest to
the balance in the Fixed Rate Accounts of each Participant. The Crediting Rate
shall be determined in the manner described in Exhibit A attached hereto, as the
same may be amended from time to time by the Committee. Prior to the beginning
of each Plan Year, the Committee shall notify the Participants in writing of the
Crediting Rate for such Plan Year.
 
2.13  “ Deferral Election Form” means the election form executed by the
Participant pursuant to the provisions of Sections 3.1 or 4.4.
 
2.14  “ Deferred Compensation Account” means the separate bookkeeping account to
be kept for each Participant to which Deferred Compensation Credits shall be
credited. Separate sub-accounts shall be established and maintained with respect
to the separate bookkeeping account, which sub-accounts shall include a “Fixed
Rate Account” and one or more “Investment Fund Accounts.” The Fixed Rate Account
and the Investment Fund Accounts shall be adjusted in the manner provided in
Sections 3.6 and 3.7.
 
2.15  “ Deferred Compensation Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Committee pursuant to the
provisions of Section 3.6.
 
2.16  “ Effective Date” means November 1, 2001.
 
2.17  “ Entry Date” means January 1 of each Plan Year.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.18  “ Investment Fund” means the mutual funds described in Exhibit B attached
hereto, as the same may be amended from time to time by the Committee. Prior to
the beginning of each Plan Year, the Committee shall notify the Participants in
writing of the Investment Funds for such Plan Year. Each mutual fund described
in Exhibit B is sometimes referred to herein as “Investment Fund.”
 
2.19  “ Investment Fund Credit” means, with respect to each Investment Fund, a
bookkeeping unit used for the purpose of crediting deemed shares of the
Investment Fund to the corresponding Investment Fund Account of each
Participant. Each Investment Fund Credit shall be equal to one share of the
Investment Fund. The value of each Investment Fund Credit shall be equivalent to
the net value of a share of the Investment Fund as of the applicable Adjustment
Date.
 
2.20  “ Meeting Fees” means the sum of all Board and any Board committee meeting
fees received by a Non-Employee Director as compensation for services as a
Non-Employee Director.
 
2.21  “ Non-Employee Director” means (i) any Non-Employee BB&T Director, or (ii)
any active member of the Board of Directors of an Affiliate of BB&T who is not
an employee of BB&T or any of its Affiliates thereof.
 
2.22  “ Non-Employee BB&T Director” means (i) any active member of the Board of
BB&T who is not an employee of BB&T or any of its Affiliates thereof, or (ii)
any active member of the Board of Directors of a bank subsidiary of BB&T who was
serving as an active member of the Board of Directors of BB&T Financial
Corporation or BB&T on February 28, 1995 and who is not an employee of BB&T or
any of its Affiliates thereof.



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.23  “ Option” means an Option Participant’s right to purchase one or more
shares of BB&T Common Stock, as granted and determined in accordance with the
provisions of Section 4.
 
2.24  “ Option Participant” means any Participant who is eligible to receive
Options in accordance with the Stock Option Subplan. The Option Participants are
designated on Exhibit C attached hereto, as the same may be amended from time to
time by the Committee.
 
2.25  “ Option Price” means the amount to be paid by an Option Participant for
the purchase of shares of BB&T Common Stock pursuant to the exercise of an
Option, as determined pursuant to Section 4.5.
 
2.26  “ Participant” means with respect to any Plan Year a Non-Employee Director
who has entered the Plan and any former Non-Employee Director who has a vested
Accrued Benefit under the Plan. A Non-Employee Director or former Non-Employee
Director on the Effective Date who was a participant in the Prior Plan
immediately preceding the Effective Date shall be a Participant in this Plan on
the Effective Date. A Non-Employee Director who has not otherwise entered the
Plan shall enter the Plan and become a Participant as of the Entry Date
determined by the Committee. A Participant shall cease to be a Participant as of
the date he ceases to be a Non-Employee Director. The Participants in the Plan
are designated on Exhibit D attached hereto, as the same may be amended from
time to time by the Committee.
 
2.27  “ Plan” means the unfunded, non-qualified deferred compensation and stock
option plan as herein set out or as duly amended.
 
2.28  “ Retainer Fee” means the annual retainer received by a Non-Employee
Director as compensation for services as a Non-Employee Director.
 
2.29  “ Service” means service to the Company as a Non-Employee Director.



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.30  “ Stock Option Subplan” means the portion of the Plan providing for the
grant and exercise of Options.
 
Section 3.   Deferred Compensation:
 
3.1   Election to Participate:
 
3.1.1  Deferred Compensation Election: A Participant may elect, by executing a
Deferral Election Form, to defer receipt of an amount equal to 0%, 50% or 100%
of the Retainer Fee and 0%, 50% or 100% of the Meeting Fees otherwise payable to
him during a Plan Year. An amount equal to the amount deferred shall be credited
by the Committee as a Deferred Compensation Credit to the Deferred Compensation
Account of the Participant.
 
3.1.2  Time for Crediting Deferred Compensation Credits: The amount of Deferred
Compensation Credits to be credited to the Deferred Compensation Account of the
Participant shall be credited by the Committee to the Participant’s Deferred
Compensation Account as of the date on which the applicable Retainer Fee or
Meeting Fee would have otherwise been paid to the Participant.
 
3.1.3  Administrative Rules Governing Deferred Compensation Credits: An election
by a Participant to defer his Retainer Fee or Meeting Fees pursuant to Section
3.1.1 shall be made by executing and delivering to the Committee a Deferral
Election Form at a time determined by the Committee and shall be irrevocable
when made. In establishing the time of election, the Committee shall select a
date that will not result in the constructive receipt of income to the
Participant.
 
3.2   Vesting:    The interest of a Participant in his Deferred Compensation
Account shall be fully vested (i.e., nonforfeitable) at all times.
 
3.3   Payment of Deferred Compensation:
 
3.3.1  Distribution: Except as otherwise provided in Section 3.4, the vested
Accrued Benefit of a Participant shall be distributed to or with respect to a
Participant only upon termination of the Participant’s Service with the Company
(including all Affiliates thereof). Payment of benefits on account of a
non-death termination of Service shall be made in accordance with Section 3.3.2.
Payment of benefits on account of the death of the Participant shall be made in
accordance with Section 3.3.3.
 
3.3.2  Payment of Benefits for Reasons Other Than Death:
 
(a)  Form of Distribution: The vested Accrued Benefit of a Participant who has
terminated Service for any reason other than death shall be paid to the
Participant or applied for his benefit under one of the following options, as
elected by the Participant:



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(i)  Term Certain Option: Payment of his vested Accrued Benefit to him in
approximately equal monthly installments over a term certain not to exceed 180
months. If the term certain selected by the Participant pursuant to this Section
3.3.2 would result in payments of less than $100.00 per month, payments shall be
made at the rate of $100.00 per month until the Participant’s vested Accrued
Benefit is paid in full.
 
(ii)  Lump Sum Option: Payment of his vested Accrued Benefit to him in a lump
sum.
 
The election of the form of distribution (the “Form Election”) shall be made by
the Participant on a form approved by the Committee and filed with the Committee
as provided in Section 3.3.2(c). If the Participant fails to elect a
distribution option, his vested Accrued Benefit shall be paid to him under the
Lump Sum Option. The amount of a Participant’s vested Accrued Benefit for
purposes of any distribution made pursuant to this Section 3.3.2 shall be
determined as of the Adjustment Date such distribution is actually processed by
the Committee or its designee.
 
(b)  Commencement and Timing of Distribution: Except as otherwise provided in
Section 3.4, no benefit payments will be made to the Participant from the Plan
under this Section 3.3.2 until the Service of the Participant is terminated.
Payment of his vested Accrued Benefit shall commence within one of the following
periods, as elected by the Participant:
 

 
Option (1)
 
Distribution shall commence within the 60-day period next following the date the
Service of the Participant terminates.

 

 
Option (2)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan Year in which the Service
of the Participant terminated and ending on the last day of February of such
Plan Year.

 

 
Option (3)
 
Distribution shall commence within the 60-day period next following the date the
Participant attains age 65.

 

 
Option (4)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan Year in which the
Participant attains age 65 and ending on the last day of February of such Plan
Year.

 
The election of the date as of which distribution shall commence (the “Timing
Election”) shall be made on a form approved by the Committee and filed with the



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Committee as provided in Section 3.3.2(c). If the Participant fails to elect one
of these options, Option (1) will be deemed to have been elected by the
Participant.
 
(c)  Timing of Election:    The Form Election and Timing Election shall be made
by the Participant on or before the Entry Date the Participant enters the Plan.
The Participant’s election may be revoked at any time by the Participant during
the “Election Period.” The Election Period begins as of the Entry Date the
Participant enters the Plan and ends on the earlier to occur of (i) the date the
Participant terminates Service; or (ii) the date which precedes the date payment
of his benefit is to commence by twelve (12) calendar months. The Form Election
and Timing Election in effect as of the close of the Election Period shall be
irrevocable.
 
(d)  Medium of Distribution:    Distribution of a Participant’s vested Accrued
Benefit shall be made in cash.
 
(e)  Installment Payments:    If the Participant’s vested Accrued Benefit is to
be distributed in installments pursuant to the Term Certain Option, the amount
of each monthly installment shall initially be equal to the value of the
Deferred Compensation Account as of the date benefit payments are to commence
multiplied by a fraction, the numerator of which shall be one and the
denominator of which shall be the total number of installments to be paid. As of
each February 1 (the “Annual Valuation Date”), the amount of the monthly
installment payment shall be adjusted so that for the twelve consecutive month
period beginning on such Annual Valuation Date the amount of each monthly
installment payment shall be equal to the value of the Deferred Compensation
Account on such Annual Valuation Date multiplied by a fraction, the numerator of
which shall be one and the denominator of which shall be the number of
installments remaining to be paid. The Deferred Compensation Account shall
continue to be adjusted as provided in Section 3.6 until the entire balance
credited to the Deferred Compensation Account has been paid.
 
3.3.3  Payment of Death Benefit:    On the death of a Participant, his vested
Accrued Benefit shall be paid to his Beneficiary in accordance with the
following special provisions:
 
(a)  Death Before Payments Begin:    If the Participant dies before payment of
his vested Accrued Benefit begins under Section 3.3.2, payment of his vested
Accrued Benefit to his Beneficiary shall commence as soon as practicable
following the date of the Participant’s death but in no event earlier than the
sixtieth day next following the date of the Participant’s death. The amount of
the Participant’s vested Accrued Benefit for purposes of any distribution made
pursuant to this Section 3.3.3 shall be determined as of the Adjustment Date
such distribution is actually processed by the Committee or its designee. The
vested Accrued Benefit of the Participant shall be paid to the Beneficiary in
cash under the Lump Sum Option described in Section 3.3.2(a)(ii).



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  Death After Payments Begin:    If the Participant dies on or after payment
of his vested Accrued Benefit commences under Section 3.3.2, the remaining
payments (if any) that would have been made to the Participant had he not died
shall be made to the Participant’s Beneficiary in the same manner as they would
have been paid to the Participant had he lived.
 
3.3.4  Rules:    The Committee may from time to time adopt additional policies
or rules governing the manner in which distributions will be made from the Plan
so that the Plan may be conveniently administered.
 
3.4   Unforeseeable Emergency Payments:
 
3.4.1  Conditions for Request:    A Participant may, at any time prior to his
termination of Service, make application to the Committee to receive a cash
payment in a lump sum of all or a portion of the total amount credited to his
Deferred Compensation Account by reason of an unforeseeable emergency. The
amount of a payment on account of an unforeseeable emergency shall not exceed
the amount required to meet the financial hardship created by the unforeseeable
emergency and not otherwise reasonably available from other resources of the
Participant. An unforeseeable emergency is a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, loss of a Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The determination of whether an unforeseeable emergency exists
within the scope of this Section 3.4.1 shall be made by the Committee in its
sole and absolute discretion, and its decision to grant or deny a payment on
account of an unforeseeable emergency shall be final. The Committee shall apply
uniform and nondiscriminatory standards in making its decision.
 
3.4.2  Written Request:    The Participant’s request for a payment on account of
an unforeseeable emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount to be paid
from his Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of hardship.
 
3.4.3  Processing of Request:    If a payment under this Section 3.4 is
approved, such payment shall be made as soon thereafter as practicable. The
processing of the request shall be completed as soon as practicable from the
date on which the Committee receives the properly completed written request for
a payment on account of an unforeseeable emergency. If a Participant terminates
Service after a request is approved in accordance with this Section 3.4 but
prior to payment of the full amount approved, the approval of his request shall
be automatically void and the benefits he is entitled to receive under the Plan
shall be paid in accordance with the applicable payment provisions of the Plan.
Only one payment because of an unforeseeable emergency shall be made within any
Plan Year. A hardship withdrawal made under this Section 3.4 shall be charged to
the Fixed Rate Account and the Investment Fund Accounts with respect to the
Participant’s Deferred Compensation Account on a pro rata basis.



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.4.4  Rules:    The Committee may from time to time adopt additional policies
or rules governing the manner in which such payments because of an unforeseeable
emergency may be made so that the Plan may be conveniently administered.
 
3.5   Deemed Investment in Investment Funds:    The Committee shall establish
and maintain in behalf of each Participant a Deferred Compensation Account. The
Committee shall also establish and maintain with respect to each Participant’s
Deferred Compensation Account a sub-account entitled the “Fixed Rate Account.”
If the Participant elects to have all or a portion of the amount credited to his
Deferred Compensation Account deemed invested in one or more of the Investment
Funds as provided in this Section 3.5, the Committee shall establish a
sub-account entitled “Investment Fund Account” with respect to the amount deemed
invested in each Investment Fund. In accordance with procedures adopted by the
Committee, a Participant may elect to have all or a portion (in whole
percentages of 1%) of the amount credited to his Deferred Compensation Account
deemed invested in one or more of the Investment Funds. An election to invest in
the Investment Funds shall be made by the Participant in accordance with such
rules and procedures as are adopted by the Committee from time to time. Any
amounts credited to the Participant’s Deferred Compensation Account which are
not deemed to be invested in the Investment Funds shall be credited to the Fixed
Rate Account and shall be credited with earnings as described in Section 3.6.
Unless modified or revoked by the Participant, an election to invest in the
Investment Funds shall continue in effect until such time as the distribution of
the Participant’s vested Accrued Benefit is processed by the Committee or its
designee in accordance with the provisions of Section 3.3. A Participant
unilaterally may modify or revoke his election as of any Adjustment Date by
providing advance notice to the Committee in accordance with such rules and
procedures as are adopted by the Committee from time to time. Any amount the
Participant has elected to be deemed invested in an Investment Fund shall be
converted into Investment Fund Credits with respect to that



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Investment Fund in the manner and as of the Adjustment Date described in Exhibit
E attached hereto, as the same may be amended from time to time by the
Committee. The value of any Investment Fund Credits the Participant has elected
to be deemed sold from an Investment Fund Account and credited to another
Investment Fund Account or to his Fixed Rate Account shall be determined in the
manner and as of the Adjustment Date described in Exhibit E attached hereto, as
the same may be amended from time to time by the Committee. All deemed
dividends, capital gains or other income distributions payable with respect to
the Investment Fund Credits allocated to an Investment Fund Account shall be
converted into Investment Fund Credits in the manner and as of the Adjustment
Date described in Exhibit E attached hereto, as the same may be amended from
time to time by the Committee. In the event the Committee shall change the
manner in which amounts are to be converted to Investment Fund Credits or the
manner in which Investment Fund Credits are to be deemed sold, it shall
communicate such change to Participants in writing in advance of the date such
change is to be effective. Fractional shares shall be accounted for as such. The
Investment Fund Accounts shall be adjusted as provided in Section 3.7.
 
3.6   Adjustment of Fixed Rate Account:    Except as provided in Section 3.7
with respect to the adjustment of the Investment Fund Accounts, as of the close
of business of BB&T on each Adjustment Date, the Fixed Rate Account with respect
to the Deferred Compensation Account of each Participant shall be adjusted in
this order:
 
3.6.1  There shall be debited (i) the total amount of any payments deemed made
from such Fixed Rate Account since the next preceding Adjustment Date, and (ii)
the total amount deemed applied since the next preceding Adjustment Date to the
deemed purchase of Investment Fund Credits for the Investment Fund Accounts of
the Participant (which accounts function as sub-accounts of the Deferred
Compensation Account).
 
3.6.2  There shall be credited the total amount of any Deferred Compensation
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
3.6.3  There shall be credited the cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
3.6.4  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account as of such
Adjustment Date (after adjustment for any distributions as of such Adjustment
Date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.
 
3.7   Adjustment of Investment Fund Accounts:    The provisions of this Section
3.7 shall apply separately to each Investment Fund Account of the Participant.
As of the close of business of BB&T on each Adjustment Date, the number of
Investment Fund Credits allocated to the Investment Fund Account of each
Participant shall be adjusted in the following order:
 
3.7.1 There shall be debited any Investment Fund Credits deemed sold from the
Investment Fund Account since the next preceding Adjustment Date.
 
3.7.2 There shall be credited (i) any shares of the Investment Fund deemed
purchased with amounts converted into Investment Fund Credits, and (ii) any
additional shares of Investment Fund Credits deemed purchased as a result of any
deemed dividends, capital gains or other income distributions payable since the
next preceding Adjustment Date with respect to Investment Fund Credits allocated
to the Participant’s Investment Fund Account.
 
3.8   Rules:    The Committee may establish any rules or regulations necessary
to implement the provisions of this Section 3.
 
Section 4.   Stock Options:
 
4.1   Eligibility:    A Participant who is a Non-Employee BB&T Director (an
“Option Participant”) shall be eligible to receive Options under the Stock
Option Subplan. At such time as the Service of an Option Participant terminates
for any reason whatsoever, then the Option Participant (or his Beneficiary, if
applicable) shall have the right to exercise any Option granted to the Option
Participant for a time period ending on the expiration date of the term of the
Option(s) as provided in the applicable Option Agreement. Nothing contained in
the Stock



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Option Subplan shall be construed to limit the right of BB&T to grant Options
otherwise than under the Stock Option Subplan for any proper and lawful
corporate purpose, including but not limited to Options granted to employee
directors or Non-Employee Directors.
 
4.2   Shares Subject to the Stock Option Subplan:
 
4.2.1  Delivery of Shares:    The shares of BB&T Common Stock to be delivered
upon exercise of Options granted under the Stock Option Subplan shall be made
available, at the discretion of the Board, from the authorized, unissued and
registered shares of BB&T Common Stock or from open market purchases of BB&T
Common Stock or both. Further, the Board shall have the authority to take any
action (or delegate that such action be taken) with respect to the Stock Option
Subplan which may be required in connection with the listing of such shares of
BB&T Common Stock on the New York Stock Exchange and the registration (or
determination that an exemption from registration is available) of such shares
under any applicable state securities laws.
 
4.2.2  Aggregate Number of Shares Available:    Subject to (i) adjustments made
pursuant to provisions of Section 4.8, and (ii) shareholder approval, to the
extent such approval is required for the issuance of shares of BB&T Common
Stock, the aggregate number of shares which may be issued upon exercise of all
Options which may be granted under the Stock Option Subplan shall not exceed
900,000 shares of BB&T Common Stock.
 
4.2.3  Expiration or Termination of Option:    In the event that any Option
granted under the Stock Option Subplan expires or terminates for any reason
whatsoever without having been exercised in full, the shares subject to, but not
delivered under, such Option shall become available for other Options to the
same Option Participant or other Option Participants without decreasing the
aggregate number of shares which may be granted under the Stock Option Subplan
or shall be available for any other lawful corporate purpose.
 
4.2.4  Restrictions:    All Options shall be granted on the condition that the
Option Participant shall not resell any BB&T Common Stock purchased by the
exercise of an Option except in compliance with all applicable state and federal
securities laws and regulations. Each Option Participant shall, prior to any
transfer of the BB&T Common Stock purchased through the exercise of an Option,
advise BB&T of the proposed transfer and demonstrate to the satisfaction of the
Board (or its delegate) that such transfer is in compliance with such laws and
regulations.
 
4.3   Option Agreements:
 
4.3.1  Option Agreement:    Each Option granted under the Stock Option Subplan
shall be evidenced by an Option Agreement (an “Option Agreement”) which shall be
signed (manually or by facsimile) by a duly authorized officer of BB&T and by
the



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Option Participant, and which shall contain such provisions as may be approved
by the Board or the Committee.
 
4.3.2  Binding Contract:    An Option Agreement shall constitute a binding
contract between BB&T and the Option Participant, and upon acceptance of any
such Option Agreement, each party shall be bound by the terms and restrictions
of the Stock Option Subplan and the Option Agreement. Any Option Agreement
utilized for the purpose of granting Options to Option Participants under the
Stock Option Subplan shall specify that such Options are non-qualified stock
options and that they are not intended to qualify as incentive stock options
within the meaning of Section 422 of the Code.
 
4.3.3  Terms of Option Agreement:    The terms of an Option Agreement shall be
in accordance with the Stock Option Subplan, but may include additional
provisions and restrictions, provided that they are not inconsistent with the
Stock Option Subplan.
 
4.4   Terms of the Options:
 
4.4.1  Deferred compensation election:
 
(a)  Retainer Fee:    If an Option Participant has not elected to defer any
portion of his Retainer Fee pursuant to Section 3.1.1, such Option Participant
may elect, by executing a Deferral Election Form, to defer receipt of an amount
equal to 0%, 50% or 100% of the Retainer Fee for the application of that amount
toward the grant of Options. If an Option Participant has elected to defer 50%
of his Retainer Fee pursuant to Section 3.1.1, such Option Participant may
elect, by executing a Deferral Election Form, to defer receipt of an amount
equal to 50% of the Retainer Fee for the application of that amount toward the
grant of Options. If an Option Participant has elected to defer 100% of his
Retainer Fee pursuant to Section 3.1.1, such Option Participant may not defer
any of his Retainer Fee under this Section 4.4.1(a).
 
(b)  Meeting Fees:    If an Option Participant has not elected to defer any
portion of his Meeting Fees pursuant to Section 3.1.1, such Option Participant
may elect, by executing a Deferral Election Form, to defer receipt of an amount
equal to 0%, 50% or 100% of the Meeting Fees for the application of that amount
toward the grant of Options. If an Option Participant has elected to defer 50%
of his Meeting Fees pursuant to Section 3.1.1, such Option Participant may
elect, by executing a Deferral Election Form, to defer receipt of an amount
equal to 50% of the Meeting Fees for the application of that amount toward the
grant of Options. If an Option Participant has elected to defer 100% of his
Meeting Fees pursuant to Section 3.1.1, such Option Participant may not defer
any of his Meeting Fees under this Section 4.4.1(b). Notwithstanding the
foregoing, in no event shall any Non-Employee BB&T Director described in
subparagraph (ii) of Section 2.22 be entitled to defer any of his Meeting Fees
under this Section 4.4.1(b).
 
4.4.2  Form of Election:    Each Participant shall make an irrevocable election
in writing on a Deferral Election Form to receive Options in lieu of all or a
designated



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

percentage of his Retainer Fee or Meeting Fees, or both, on or before December
31 of the year preceding the Plan Year for which the Retainer Fee and Meeting
Fees apply.
 
4.4.3  Grant of Options:    On July 1 following the beginning of the Plan Year
for which an election has been made pursuant to this Section 4.4, Options shall
be granted to any Option Participant for the elected portion of his Retainer Fee
for that Plan Year. On that same date, Options shall be granted to any Option
Participant who has so elected, for the elected portion of the Meeting Fees
actually earned by the Option Participant in the first six-month period of the
applicable Plan Year. For the second six (6) months of the applicable Plan Year,
Options shall be granted to Option Participants for the elected portion of the
Meeting Fees for the second six months on December 31 of the applicable Plan
Year. For purposes of this Section 4.4.3, the following rules shall apply in
making the above calculations:
 
(a)  The elected portion of the Meeting Fees earned in the first six (6) months
of the Plan Year shall be defined as the fraction of the Meeting Fees that the
Option Participant elected to defer, multiplied by the cash attendance fee for
each Board and committee meeting, multiplied by the number of such meetings
actually attended by the Option Participant in the first six (6) months of the
applicable Plan Year; and
 
(b)  The elected portion of the Meeting Fees earned in the second six (6) months
of the Plan Year shall be defined as the fraction of the Meeting Fees that the
Option Participant elected to defer, multiplied by the cash attendance fee for
each Board and committee meeting, multiplied by the number of such meetings
actually attended by the Option Participant in the second six (6) months of the
applicable Plan Year.
 
4.4.4  Shares Subject to Options:    For purposes of determining the number of
shares to be the subject of Options granted in accordance with the Stock Option
Subplan, the number of shares shall be equal to the elected portion of the
Option Participant’s Retainer Fee, the elected portion of the Meeting Fees
earned in the first six (6) months of the Plan Year and the elected portion of
the Meeting Fees earned in the second six (6) months of the Plan Year, divided
by 25 percent of the Average Market Value of BB&T Common Stock on the date of
each grant.
 
4.4.5  Fractional Shares:    Fractional shares of BB&T Common Stock shall not be
granted under the Plan, and any remaining amount of the elected Retainer Fee and
Meeting Fees will be paid to each Option Participant in cash on the date or
dates Option grants are made in accordance with the Stock Option Subplan.
 
4.5 Option Exercise Price and Term:
 
4.5.1  Exercise Price:    The price at which shares of BB&T Common Stock may be
purchased under an Option granted pursuant to the Stock Option Subplan shall be
equal to 75% of the Average Market Value of BB&T Common Stock on the date of the
grant.



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.5.2  Term of Options:    Except as otherwise provided in Section 4.1, Options
granted in accordance with this Stock Option Subplan may be exercised during the
period commencing on a date six (6) months from the date of grant and ending on
the date ten (10) years from the date of the grant.
 
4.6   Exercise of Options:
 
4.6.1  Delivery of Shares:    No shares shall be delivered pursuant to the
exercise of any Option until the requirements of such laws and regulations as
may be deemed by the Committee to be applicable to them are satisfied and until
payment in full in cash or in BB&T Common Stock as provided in Section 4.6.2, of
the Option Price for such Options is received by BB&T. No Option Participant, or
legal representative or distributee of an Option Participant, shall be deemed to
be a holder of any shares subject to any Option unless and until the certificate
or certificates for such shares have been issued and delivered. An Option
Participant’s right to exercise any Option is further subject to the terms and
conditions of the Option Agreement to be entered into by and between BB&T and
the Option Participant.
 
4.6.2  Payment of Option Price:    An Option may be exercised by payment of the
Option Price in full (i) in cash, (ii) by surrender or withholding of shares of
BB&T Common Stock having a fair market value as of the date of exercise equal to
the Option Price of the BB&T Common Stock to be purchased (determined in
accordance with Section 4.5.1) or (iii) a combination of cash and BB&T Common
Stock; provided, however, that no payment of the Option Price by withholding of
shares of BB&T Common Stock shall be permitted before October 31, 1997.
 
4.6.3  Change in Control:    In the event there is a Change in Control of BB&T
during the term of the Plan or during the term of Options granted pursuant to
the Stock Option Subplan, all outstanding Options granted under the Stock Option
Subplan shall become immediately exercisable in full. For the purposes herein,
the term “Change in Control” shall have the meaning ascribed to the term in the
form option agreement adopted by BB&T for use in connection with options granted
to participants under the BB&T Corporation 1995 Omnibus Stock Incentive Plan, as
such term may be hereafter amended in such form agreement.
 
4.7   Transferability of Options:    Options granted under the Plan shall not be
transferable other than by will or the laws of intestate succession, except as
may be permitted by the Committee in its sole discretion in a manner consistent
with the registration provisions of the Securities Act of 1933, as amended.
Except as otherwise permitted by the preceding sentence, each Option shall be
exercisable, during the Participant’s lifetime, only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative.



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, a Participant may designate a beneficiary to
exercise any Option granted to him under the Plan upon his death, provided that
such designation is in accordance with Committee procedures. The designation of
a beneficiary in accordance with this Section 4.5 does not constitute a
transfer. Except with respect to Options transferred in accordance with the
provisions of this Section 4.7, during the Option Participant’s lifetime an
Option may be exercised only by such Option Participant or the Option
Participant’s legal representative.
 
4.8   Capital Adjustments Effecting Stock:    The aggregate number of shares of
BB&T Common Stock subject to the Stock Option Subplan and the number of shares
subject to an Option shall be appropriately adjusted for any increase or
decrease in the number of shares of issued BB&T Common Stock resulting from a
subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination of shares or
the payment of a share dividend or other increase or decrease in the number of
shares outstanding effected without receipt of consideration by BB&T. The Option
Price of any share subject to an Option shall be adjusted so that there will be
no change in the aggregate purchase price payable upon exercise of any such
Option. The grant of an Option pursuant to the Stock Option Subplan shall not
affect in any way the right or power of BB&T to make adjustments,
reorganizations, reclassification, or changes of its capital or business
structure or to merge, consolidate, dissolve, liquidate, or sell or transfer all
or any part of its business or assets.
 
4.9   Effective Date, Term, and Approval:
 
4.9.1  Effective Date and Term of Options:    The Stock Option Subplan was
adopted effective December 19, 1991, amended and restated effective October 22,
1996 and further amended and restated effective January 1, 1997. No Options may
be granted under the Stock Option Subplan after December 18, 2001 unless an
earlier termination date is fixed by action of the Board; provided, however,
that any Option granted prior thereto may be exercised in accordance with its
terms.
 
4.9.2  Approval:    The Stock Option Subplan and all Options granted pursuant to
it are subject to all laws, approvals, requirements and regulations of any
governmental



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

authority which may be applicable to stock option plans and, notwithstanding any
revisions of the Stock Option Subplan or any Option Agreement, the holder of an
Option shall not be entitled to exercise his Option nor shall BB&T be obligated
to issue any shares to the holder if such exercise or issuance shall constitute
a violation by the holder or BB&T of any provisions of any such requirements,
laws or regulations.
 
Section 5.   Administration by Committee:
 
5.1   Membership of Committee:    The Committee consist of not less than three
nor more than seven individuals who shall be appointed by the Board to serve at
the pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.
 
5.2   Committee Officers; Subcommittee:    The members of the Committee shall
elect a Chairman and may elect an acting Chairman. They shall also elect a
Secretary and may elect an acting Secretary, either of whom may be but need not
be a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine, and may
authorize one or more of its members or any agent to execute or deliver any
instruments or to make any payment in behalf of the Committee. The Chairman of
the Committee shall constitute the Plan Administrator and shall be agent for
service of legal process on the Plan. In addition, notwithstanding any provision
herein, any subcommittee established by the Committee or any Board committee or
subcommittee may be granted such authority, and be comprised of such members, as
is necessary to comply with the conditions imposed by Rule 16b-3, promulgated
under Section 16 of the Securities Exchange Act of 1934, as amended (the “1934
Act”).
 
5.3   Committee Meetings:    The Committee shall hold such meetings upon such
notice, at such places and at such intervals as it may from time to time
determine. Notice of



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

meetings shall not be required if notice is waived in writing by all the members
of the Committee at the time in office, or if all such members are present at
the meeting.
 
5.4   Transaction of Business:    A majority of the members of the Committee at
the time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee at .any meeting shall be
by vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.
 
5.5   Committee Records:    The Committee shall maintain full and complete
records of its deliberations and decisions. The minutes of its proceedings shall
be conclusive proof of the facts of the operation of the Plan. The records of
the Committee shall contain all relevant data pertaining to individual
Participants and their rights under the Plan.
 
5.6   Establishment of Rules:    Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.
 
5.7   Conflicts of Interest:    No individual member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself or to any
of his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).
 
5.8   Correction of Errors:    The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to any power or authority which the Committee has discretion to exercise under
the Plan, such discretion shall be exercised in a nondiscriminatory manner.
 
5.9   Authority to Interpret Plan:    Subject to the claims procedure set forth
in Section 12, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Further, subject to the terms of the Stock Option Subplan, the Committee
shall have exclusive jurisdiction to establish such terms of an Option,
Agreement as the Committee may deem necessary or desirable. Interpretations and
determinations by the Committee and the Plan Administrator shall apply uniformly
to all persons similarly situated and shall be binding and conclusive on all
interested persons. Such interpretations and determinations shall only be set
aside if the Committee and the Plan Administrator are found to have acted
arbitrarily and capriciously in interpreting and construing the provisions of
the Plan.
 
5.10   Third Party Advisors:    The Committee may engage an attorney, accountant
or any other technical advisor on matters regarding the operation of the Plan
and to perform such other duties as shall be required in connection therewith,
and may employ such clerical and related personnel as the Committee shall deem
requisite or desirable in carrying out the provisions of the Plan.
 
5.11   Compensation of Members:    No fee or compensation shall be paid to any
member of the Committee for his service as such.



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.12   Committee Expenses:    The Committee shall be entitled to reimbursement
by BB&T for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.
 
5.13   Indemnification of Committee:    No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and BB&T shall indemnify and hold harmless, directly from
its own assets (including the proceeds of any insurance policy the premiums for
which are paid from BB&T’s own assets), each member of the Committee and each
other officer, Employee, or director of BB&T to whom any duty or power relating
to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.
 
Section 6.  Funding:
 
The obligation of the Company to make payments pursuant to Section 3 shall
constitute a general unsecured obligation of the Company to the Participant.
Notwithstanding the foregoing, BB&T shall establish and maintain a special
separate fund as provided for in the document entitled “BB&T Corporation
Non-Qualified Deferred Compensation Trust.” The Company shall make contributions
to the trust from time to time in accordance with Section 5 thereof.
Notwithstanding the foregoing, no Participant or his Beneficiary shall have any
legal or equitable rights, interest or claims in any particular asset of the
trust or the Company by reason of the Company’s obligation under Section 3, and
nothing contained herein shall create or be



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

construed as creating any other fiduciary relationship between the Company and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the trust or the Company pursuant to Section 3, such
right shall be no greater than the right of an unsecured creditor of the
Company.
 
Section 7.   Allocation of Responsibilities:
 
The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows:
 
7.1   Board:
 
(i)  To amend the Plan (other than the Exhibits);
 
(ii)  To appoint and remove members of the Committee;
 
(iii)  To terminate the Plan; and
 
(iv)  To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 5.2 is authorized to do so).
 
7.2   Committee:
 
(i)  To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
12 relating to claims procedure;
 
(ii)  To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;
 
(iii)  To account for the Accrued Benefits of Participants;
 
(iv)  To direct the Company in the payment of benefits;
 
(v)  To establish the terms of the Option Agreements; and
 
(vi)  To the extent necessary or advisable, to amend the Exhibits attached
hereto.



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
7.3   Plan Administrator:
 
(i)  To file such reports with government agencies to which reports may be
required to be submitted from time to time;
 
(ii)  To provide for disclosure of Plan provisions and other information
relating to the Plan to Participants and other interested parties; and
 
(iii)  To administer the claims procedure to the extent provided in Section 12.
 
Section 8.  Benefits Not Assignable; Facility of Payments:
 
8.1   Benefits Not Assignable:    Except as provided in Section 4.7, no portion
of any benefit held or paid under the Plan with respect to any Participant shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void, nor shall any portion of such benefit be in any manner payable to any
assignee, receiver or any one trustee, or be liable for his debts, contracts,
liabilities, engagements or torts, or be subject to any legal process to levy
upon or attach.
 
8.2   Payments to Minors and Others:    If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 9.   Beneficiary:
 
The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a Beneficiary (the “Primary Beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
Contingent Beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no Contingent Beneficiary, the balance shall be
paid to the estate of the Primary Beneficiary. Any Beneficiary may disclaim all
or any part of any benefit to which such Beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the Beneficiary who filed the
disclaimer had died on the date of such filing.
 
Section 10.   Amendment and Termination of Plan:
 
The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit, nor shall any such amendment adversely affect outstanding Options or
any unexercised rights thereunder or in any way impair the rights



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of an Option Participant with respect to his Options, without the Participant’s
(or Option Participant’s) prior written consent to such amendment. Any such
amendment or termination shall be made pursuant to a resolution of the Board and
shall be effective as of the date specified in such resolution. Notwithstanding
the foregoing, and until otherwise decided by the Board, the officer of the
Company specifically designated in resolutions adopted by the Board shall have
the authority to amend the Plan to provide for the merger or consolidation of
another directors’ deferred compensation and/or stock option plan into this
Plan, and in connection therewith, to set forth any special provisions that may
apply to the participants in such other plan as an Exhibit attached hereto. Upon
termination of the Plan, distribution of the Accrued Benefit of a Participant
shall be made to the Participant or his Beneficiary in the manner and at the
time described in Section 3 of the Plan. No additional credits of Deferred
Compensation Credits shall be made to the Deferred Compensation Account of a
Participant following termination of the Plan, but the Deferred Compensation
Account of each Participant shall continue to be adjusted as provided in Section
3 until the balance of the Deferred Compensation Account of the Participant has
been fully distributed to him or his Beneficiary. No additional Options shall be
granted to an Option Participant following termination of the Plan, but in no
event shall the termination of the Plan adversely affect outstanding Options or
any unexercised rights hereunder or in any way impair the rights of any Option
holder without his consent.
 
Section 11.   Communication to Participants:
 
BB&T shall communicate the principal terms of the Plan to the Participants. BB&T
shall make a copy of the Plan available for inspection by Participants and their
Beneficiaries during reasonable hours, at the principal office of BB&T.



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 12.   Claims Procedure :
 
The following claims procedure shall apply with respect to the Plan:
 
12.1   Filing of a Claim for Benefits:    If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid or provided to him or which are not being accrued for his
benefit, he shall file a written claim therefor with the Plan Administrator. In
the event the Plan Administrator shall be the Claimant, all actions which are
required to be taken by the Plan Administrator pursuant to this Section 12 shall
be taken instead by another member of the Committee designated by the Committee.
 
12.2   Notification to Claimant of Decision:    Within 90 days after receipt of
a claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time) the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the Claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
12.3   Procedure for Review:    Within 60 days following receipt by the Claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the Claimant shall appeal denial of the claim by filing
a written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
 
12.4   Decision on Review:    The decision on review of a claim denied in whole
or in part by the Plan Administrator shall be made in the following manner:
 
12.4.1  Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).
 
12.4.2  With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.
 
12.4.3  The decision of the Committee shall be final and conclusive.
 
12.5   Action by Authorized Representative of Claimant:    All actions set forth
in this Section 12 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 13.   Parties to the Plan :
 
Subject to the approval of the Board, an Affiliate may adopt this Plan and
become an employer-party to this Plan by resolutions approved by its Board of
Directors. The Affiliates which are employer-parties to this Plan are listed on
Exhibit F attached hereto, as the same may be amended from time to time by the
Committee. The following special provisions shall apply to all employer-parties
to the Plan:
 
13.1   Single Plan:    The Plan shall apply as a single plan with respect to all
parties as if there were only one employer-party.
 
13.2   Service; Allocation of Costs:    Service for purposes of the Plan shall
be interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party.
 
13.3   Committee:    The Committee which administers the Plan as applied to BB&T
shall also be the Committee as applied to each other employer-party to the Plan.
 
13.4   Authority to Amend and Terminate:    The Board of BB&T shall have the
power to amend or terminate the Plan as applied to each employer-party.
 
Section 14.   Miscellaneous Provisions :
 
14.1   Notices:    Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Plan Administrator with his current
address for the mailing of notices, reports, and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.
 
14.2   Lost Distributees:    A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due; provided, however, that such
benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant or Beneficiary for the forfeited benefit.
 
14.3   Reliance on Data:    The Company, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Company, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.
 
14.4   Receipt and Release for Payments:    Any payment made from the Plan to or
with respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Company with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.
 
14.5   Headings:    The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
 
14.6   Construction:    The provisions of the Plan shall be construed and
enforced according to the laws of the State of North Carolina.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
14.7   Nonavailability of Company:    The Company does not guarantee the
Participants, former Participants or Beneficiaries against loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of the Plan, nor does the Company guarantee to any of them that the
assets of the Company will be sufficient to provide any or all benefits payable
under the Plan at any time, including any time that the Plan may be terminated
or partially terminated.
 
14.8   Severability:    All provisions contained in this Plan shall be
severable, and in the event that any one or more of them shall be held to be
invalid by any competent court, this Plan shall be interpreted as if such
invalid provisions were not contained herein.
 
14.9   Merger and Consolidation:    The Company shall not consolidate or merge
into or with another corporation or entity, or transfer all or substantially all
of its assets to another corporation, partnership, trust or other entities (a
“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations and liabilities of the Company under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan.
 
14.10   Withholding Taxes:    The Company shall satisfy all federal, state and
local withholding tax requirements prior to making any benefit payment under the
Plan. Whenever under the Plan payments are to be made by the Company in cash,
such payments shall be net of any amounts sufficient to satisfy all federal,
state and local withholding tax requirements. Whenever payments shall be made in
BB&T Common Stock, the Company shall have the right to require the Participant
(or Beneficiary) to remit to the Company an amount sufficient to satisfy all
federal, state and local withholding tax requirements as a condition to the
registration of the transfer of such BB&T Common Stock on the books of BB&T.



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
IN WITNESS WHEREOF, this non-qualified, deferred compensation and stock option
plan is executed in behalf of BB&T on the 8th day of December, 2001, to be
effective as of November 1, 2001.
 

   
BB&T CORPORATION
By:
 
/s/    ROBERT E. GREENE        

--------------------------------------------------------------------------------

   
President

 
Attest:
/s/    JERONE C. HERRING        

--------------------------------------------------------------------------------

Secretary
[Corporate Seal]



32